            Case 1:20-cv-09565-RA Document 6 Filed 02/12/21 Page 1 of 1



                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
                                                                  DATE FILED: 02/12/2021
 THOMAS J. OLSEN, individually and on
 behalf of all other persons similarly situated,

                              Plaintiffs,                      No. 20-CV-9565 (RA)

                         v.                                            ORDER

 LEVEL 28 NUTRIDRIP LLC,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         This action was filed on November 13, 2020, but the docket does not reflect that the

complaint and summons have been served. “The plaintiff is responsible for having the summons

and complaint served within the time allowed by Rule 4(m).” Fed R. Civ. P. 4(c)(1). “If a

defendant is not served within 90 days after the complaint is filed, the court—on motion or on its

own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). The 90-

day deadline to complete service was yesterday, February 11, 2021.

         Plaintiff is hereby ordered to complete service and to submit proof of service on the

docket no later than February 26, 2021. Failure to do so will result in dismissal of the action.

SO ORDERED.

Dated:      February 12, 2021
            New York, New York                     Ronnie Abrams
                                                   United States District Judge
